Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 1 of 13   PageID #: 694



     ACLU of Hawaiʻi Foundation

     MATEO CABALLERO 10081
     P.O. Box 3410
     Honolulu, HI 96801
     Telephone: (808) 522-5908
     Facsimile: (808) 522-5909
     E-mail:    mcaballero@acluhawaii.org

     American Civil Liberties Union Foundation

     JULIA KAYE
     SUSAN TALCOTT CAMP
     125 Broad Street, 18th Floor
     New York, NY 10004
     Telephone: (212) 549-2633
     Facsimile: (212) 549-2650
     E-mails:    jkaye@aclu.org
                 tcamp@aclu.org

     Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAIʻI

     GRAHAM T. CHELIUS, M.D., et           CIV. NO. 1:17-cv-00493-JAO-RT
     al.,
                                           [CIVIL RIGHTS ACTION]
                          Plaintiffs,
                                           PLAINTIFFS’ SECOND RULE
                   vs.
                                           16 SCHEDULING
                                           CONFERENCE STATEMENT;
     ALEX M. AZAR, J.D., in his official
                                           CERTIFICATE OF SERVICE
     capacity as SECRETARY, U.S.
     D.H.H.S., et al.,

                          Defendants.
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 2 of 13          PageID #: 695



                PLAINTIFFS’ SECOND RULE 16 SCHEDULING
                       CONFERENCE STATEMENT

           Pursuant to Rule 16.2(b) of the Local Rules of Practice for the United

     States District Court for the District of Hawaii, Plaintiffs Graham T. Chelius,

     M.D., et al. (“Plaintiffs”) submit the following statement:

     I.    Short Statement of the Nature of the Case

           Since 2000, mifepristone has been approved by Defendant United

     States Food and Drug Administration (the “FDA”) under the brand name

     Mifeprex® for use, in a regimen with the drug misoprostol, as a medical

     option for terminating a pregnancy up to ten weeks. According to the FDA,

     this medication, commonly known as the abortion pill, “has been

     increasingly used as its efficacy and safety have become well-established by

     both research and experience, and serious complications have proven to be

     extremely rare.”1 Indeed, over the past 18 years, more than 3 million women

     in the United States have used Mifeprex to end an early pregnancy.

           This case is about where a woman must be standing when she receives

     the Mifeprex pill her health care provider has prescribed for her.




     1
      U.S. Food & Drug Admin., Ctr. for Drug Evaluation & Research,
     020687Orig1s020, Mifeprex Medical Review(s) 12 (Mar. 29, 2016),
     attached to the Complaint as Ex. A.

                                            2
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 3 of 13                 PageID #: 696



              Mifeprex is safe. The FDA concluded in March 2016 that serious

     adverse events following Mifeprex use are “exceedingly rare” and that “the

     numbers of these adverse events appear to be stable or decreased over

     time.”2 The FDA also recognizes that Mifeprex provides a meaningful

     therapeutic benefit to patients seeking to end an early pregnancy using pills

     rather than a surgical procedure. Nevertheless, the FDA subjects Mifeprex to

     a Risk Evaluation and Mitigation Strategy (“REMS”) that burdens health

     care providers and limits patient access to this pill with no medical benefit.

              A REMS is a set of requirements beyond the approved prescribing

     information that the FDA may impose under the federal Food, Drug, and

     Cosmetic Act (“FDCA”) when, and only when, necessary to ensure that a

     drug’s benefits outweigh its risks. 21 U.S.C. § 355-1(a)(1). The most

     burdensome type of REMS are “Elements to Assure Safe Use” (“ETASU”),

     which the FDA may impose only when necessary because of the “inherent

     toxicity or potential harmfulness” of a drug, and only when certain other

     statutory criteria are met. Id. § 355-1(f)(1). In light of these stringent

     statutory limitations, only a small fraction of the prescription drugs and

     biological products currently approved by the FDA are subject to a REMS,




     2
         Id., Compl. Ex. A, at 47.
                                              3
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 4 of 13            PageID #: 697



     and even fewer are subject to a REMS with ETASU.3

           In violation of the FDCA, Mifeprex is subject to a REMS with

     ETASU that significantly restricts how it can be distributed without any

     corresponding medical benefit to the patient. Specifically, although a patient

     can self-administer Mifeprex at home, the Mifeprex REMS provides that she

     cannot obtain the medication by prescription at a retail pharmacy, as is the

     normal course for most drugs. Instead, she must be handed the medication at

     a clinic, medical office, or hospital under the supervision of a health care

     provider who has registered with the drug manufacturer, attested to their

     ability to safely prescribe Mifeprex, and then arranged to order and stock

     Mifeprex in their health care facility. In addition, the patient must sign a

     “Patient Agreement” form containing outdated information.

           Thus, a woman who turns to her trusted local health care provider

     with an unwanted pregnancy and requests a medication abortion cannot

     obtain that care unless the clinician has already registered with the drug

     manufacturer and arranged to stock the drug. But, for many health care

     providers across the country, registering with the drug manufacturer and



     3
       U.S. Food & Drug Admin., Approved Risk Evaluation and Mitigation
     Strategies (REMS), available at
     https://www.accessdata.fda.gov/scripts/cder/rems/index.cfm?event=RemsDa
     ta.page (last accessed April 2, 2019).
                                             4
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 5 of 13            PageID #: 698



     stocking Mifeprex at their office is difficult or impossible.

           The Mifeprex REMS provides no safety benefit. Indeed, the REMS

     does not require that a patient take the medication at one of these designated

     health care facilities; as long as the drug is dispensed at an authorized

     medical setting, she may take it with her for later use at home.

           At the same time, the Mifeprex REMS causes significant harm to

     patients. When a woman seeks a medication abortion and her clinician

     cannot provide her with timely care because of the REMS, at best, she will

     be forced to delay her abortion while she makes an additional, medically

     unnecessary trip to another health care facility that has the medication on

     hand. This delay may push her past the point in pregnancy when medication

     abortion is available, necessitating a more invasive surgical procedure

     instead. At worst, she will be unable to obtain any abortion care at all, and

     will instead be forced to carry a pregnancy to term against her will. Women

     in the most rural and medically underserved areas of the country—such as

     Kauaʻi, where Plaintiff Graham Chelius’s patients live a flight away from

     the nearest abortion provider—suffer particular harm.

           In Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016), as

     revised (June 27, 2016), the U.S. Supreme Court held that an abortion

     restriction purportedly designed to protect patient health must actually do so,


                                            5
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 6 of 13              PageID #: 699



     and that any medical benefit must outweigh the burden on patient access.

     The Mifeprex REMS, which harms patient health by impeding access to care

     with no countervailing safety benefit, fails this standard. Moreover, the

     Mifeprex REMS does not meet the statutory criteria set out in the FDCA.

           This action is for declaratory and injunctive relief arising out of

     Defendants’ violations of Plaintiffs’4, Plaintiffs’ members’, and Plaintiffs’

     members’ patients’ rights to liberty and privacy as guaranteed by the due

     process clause of the Fifth Amendment to the U.S. Constitution, because the

     Mifeprex REMS imposes significant burdens on abortion access that are not

     justified by the purported benefits, thereby imposing an undue burden on a

     woman’s right to abortion (Count I). This action also seeks declaratory and

     injunctive relief arising out of Defendants’ violations of Plaintiffs’,

     Plaintiffs’ members, and Plaintiffs’ members’ patients’ right to equal

     protection of the laws under the Fifth Amendment to the U.S. Constitution

     by treating Plaintiffs, Plaintiffs’ members, and Plaintiffs’ members’ patients


     4
      Plaintiffs include (1) Dr. Graham T. Chelius, M.D., a family medicine
     physician with a focus in obstetrics practicing on Kauaʻi, (2) the Society of
     Family Planning, a Pennsylvania-based non-profit national association of
     clinician-researchers with expertise in family planning, (3) the California
     Academy of Family Physicians, the largest primary care medical society in
     California and the largest chapter of the American Academy of Family
     Physicians, and (4) Pharmacists Planning Services Inc., a California-based
     non-profit member association with hundreds of independent member
     pharmacists and pharmacies across the country.
                                             6
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 7 of 13                 PageID #: 700



     differently from other similarly situated parties without a sufficient state

     interest (Count II).

           In addition, this action seeks declaratory and injunctive relief arising

     out of the FDA’s violations of the Administrative Procedure Act by taking

     final agency action for which Plaintiffs have no other adequate remedy, and

     that is (a) contrary to Plaintiffs’, Plaintiffs’ members’, and Plaintiffs’

     members’ patients’ constitutional rights (Count III), (b) in excess of

     Defendants’ statutory authority under the FDCA in violation of 5 U.S.C.

     § 706(2)(C) (Count IV), and (c) arbitrary, capricious, an abuse of discretion

     and otherwise not in accordance with law in violation of 5 U.S.C.

     § 706(2)(A) (Count V).

     II.   Statement of Jurisdiction

           This Court has subject matter jurisdiction over Plaintiffs’ federal

     claims under Article III of the Constitution and 28 U.S.C. § 1331, as a civil

     action arising under the laws of the United States; 28 U.S.C. § 1346(a)(2), as

     a civil action against the federal government; 28 U.S.C. § 1343(a)(4), as a

     civil action to secure equitable or other relief under any Act of Congress

     providing for the protection of civil rights; and 5 U.S.C. § 702, as a civil

     action seeking judicial review of a final agency action.

           Plaintiffs’ action for declaratory and injunctive relief is authorized by


                                             7
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 8 of 13             PageID #: 701



     28 U.S.C. §§ 2201, 2202, and 1361, Federal Rules of Civil Procedure

     (“FRCP”) Rules 57 and 65, and by the inherent equitable powers of this

     Court. In addition, venue in this Court is proper pursuant to 28 U.S.C. §§

     1391(b) and (e)(1), and 1402(a)(1), because this is a civil action in which

     Defendants are an agency, or officers of an agency, of the United States,

     because a substantial part of the events or omissions giving rise to this action

     occurred in the District, and because Plaintiff Chelius resides in the District.

            On February 5, 2018, Defendants filed a motion to dismiss pursuant to

     FRCP 12(b)(1) for lack of subject matter jurisdiction, asserting that Plaintiffs

     did not have standing to pursue this matter. (Doc. Nos. 30 & 30-1). On May

     18, 2018, Defendants filed a notice withdrawing their motion to dismiss and

     acknowledging that Plaintiffs had met their threshold burden to establish

     standing. (Doc. No. 40). Accordingly, the oral argument scheduled for July

     1, 2018, on Defendants’ motion was vacated. (Doc. No. 41).

     III.   Demand for Jury Trial

            Plaintiffs do not demand a jury trial.

     IV.    Disclosures

            Initial disclosures are generally required where, as here, the plaintiffs

     bring constitutional claims. However, in light of the Parties’ agreement

     limiting the scope of discovery in advance of cross-motions for summary


                                             8
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 9 of 13           PageID #: 702



     judgment, see infra, the Parties do not believe that disclosures are necessary

     at this time. Accordingly, the Parties respectfully request an Order from the

     Court relieving them of the disclosure obligations pursuant to FRCP

     26(a)(1)(A) until the resolution of the Parties’ anticipated cross-motions for

     summary judgment. Should the Court order a trial on the merits, the Parties

     request an opportunity to confer with each other and with the Court

     regarding the need for disclosures at such time.

     V.    Discovery Completed, Discovery in Progress, Motions Pending

           No discovery or motions are pending at this time, and no discovery

     has been completed. Defendants provided an initial version of the

     administrative record (“AR”) to Plaintiffs on July 9, 2018. Since then, the

     Parties have met and conferred extensively regarding the scope of the AR,

     the submission of extra-record evidence on Plaintiffs’ constitutional claims,

     and related matters. The Parties have now reached an agreement on virtually

     all disputed matters (“The Agreement”). The Parties seek the Court’s

     guidance on one outstanding issue: a timeframe for Defendants’ production

     of emails and a privilege log, as described below in subsection (E).

           The Agreement is summarized as follows:

           A. Discovery and Extra-Record Evidence

           The Parties believe this case can and should be resolved on cross-


                                            9
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 10 of 13           PageID #: 703



     motions for summary judgment. Unless otherwise ordered by this Court, the

     Parties have agreed not to seek any discovery against any of the Parties, their

     members, agents, or employees, or any other witness. The Parties have

     further agreed not to oppose other Parties’ efforts to present extra-record

     declarations to support or rebut the constitutional claims, although the

     Parties have not agreed to refrain from challenging the admissibility or

     substance of any declarations on bases other than the documents being extra-

     record. Should the Court order a trial on the merits, the Parties may

     renegotiate the terms of the Agreement regarding discovery.

           B. Additions to the AR

           Defendants have agreed to add five documents to the AR.

           C. Redaction of FDA Employee Names in the AR

           Defendants redacted from the AR the names and offices of all FDA

     employees involved in the Mifeprex review process out of fear of danger to

     the health and/or safety of such employees due to the violence and

     harassment surrounding the provision of abortion. Defendants were

     unwilling to provide these employee names to Plaintiffs even subject to a

     protective order.

           In lieu of the employee names, Plaintiffs have agreed to accept a

     declaration from an FDA official, subject in part to a protective order (still


                                            10
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 11 of 13           PageID #: 704



     under negotiation and to be filed for entry with this Court), containing

     certain information about the Mifeprex review process, including the role of

     political appointees. Defendants have agreed to provide Plaintiffs with a

     confidential draft of that declaration by May 3, 2019. If the Parties are

     unable to agree on language for the declaration that satisfies the Agreement,

     the Parties have agreed that this section of the Agreement will be null and

     the Parties may raise the dispute with the Court, but the remainder of the

     Agreement will remain in effect.

           D. Other Redactions in the AR

           Defendants have agreed to provide Plaintiffs with additional

     information regarding the reasons for and substance of several redactions in

     the AR by May 3, 2019. Plaintiffs have reserved the right to move for in

     camera review to determine the validity of such redactions, and Defendants

     have reserved the right to oppose such review.

           E. Defendants’ Production of Emails and Privilege Log

           As part of this broader compromise, Defendants have agreed to

     provide Plaintiffs with non-privileged emails and attachments, and a

     privilege log for all privileged documents, for the three-month period of

     January–March 2016. The Parties have not agreed on a timeframe for such

     production and intend to raise the matter with the Court at the scheduling


                                           11
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 12 of 13           PageID #: 705



     conference.

     VI.    Special Procedures

            No special procedures are contemplated at this time.

     VII. Any Related Cases

            Plaintiffs are not aware of any related cases.

     VIII. Any Additional Matters

            Plaintiffs are not aware of any additional matters that need to be raised

     at this time.


            Dated: Honolulu, Hawaiʻi, April 3, 2019.


                                             Respectfully submitted,

                                             /s/ Mateo Caballero
                                             MATEO CABALLERO
                                             ACLU of Hawaiʻi Foundation

                                             JULIA KAYE
                                             SUSAN TALCOTT CAMP
                                             American Civil Liberties Union
                                             Foundation

                                             Attorneys for Plaintiffs




                                            12
Case 1:17-cv-00493-JAO-RT Document 50 Filed 04/03/19 Page 13 of 13         PageID #: 706



                           CERTIFICATE OF SERVICE

           I hereby certify that, on the dates and by the methods of service noted

     below, a true and correct copy of the foregoing was served on the following

     at their last known addresses:

     Served Electronically through CM/ECF:

     Mary M. Englehart         Megan.Englehart@usdoj.gov           April 3, 2019

     Attorney for Defendants

                                      /s/ Mateo Caballero
                                      MATEO CABALLERO

                                      ACLU of Hawaiʻi Foundation
                                      Attorney for Plaintiffs
